Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-14 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/055096, filed on March 01, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17000332.1, filed on March 06, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 06, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: The specification discloses “hull 2 has an inclined surface 6 facing the mandrel 6 wherein said inclined surface inclines away from the longitudinal axis A” in page 15, lines 31-33. However, as evident from the drawings and the disclosure, the hull and the mandrel are reference numbers 4 and 2, respectively. The examiner recommends changing the disclosure to “hull 4 has an inclined surface 6 facing the mandrel 2 wherein said inclined surface inclines away from the longitudinal axis A”.
Appropriate correction is required.

Claim Objections
Claims 1, 5, and 13-14 are objected to because of the following informalities:
Claim 1 recites “its widest part” in lines 13-14. However, it is unclear what “its” is referring to. For examination purposes, “its” has been construed as “the hull’s”. 
Claim 5 recites “wherein” in line 4. However, there is no limitation following the recitation. 
Claim 13 recites “its widest part” in lines 9-10. However, it is unclear what “its” is referring to. For examination purposes, “its” has been construed as “the hull’s”.
Claim 14 recites “its widest part” in line 6. However, it is unclear what “its” is referring to. For examination purposes, “its” has been construed as “the hull’s”.
Claim 14 recites “its hull” in line 8. However, it is unclear what “its” is referring to. For examination purposes, “its” has been construed as “the plug’s”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “medium/high” and “good” in claim 11 are relative terms which renders the claim indefinite.  The terms “medium/high” and “good” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Further, it is noted that all steel can be considered to have medium/high strength with good elongation properties. The specification does not provide specific values indicating what is considered medium/high strength and good elongation properties. 
The terms “ultra-high” and “high” in claim 12 are relative terms which renders the claim indefinite.  The terms “ultra-high” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Further, it is noted that all steel can be considered to have an ultra-high strength with high yield stress and hardness. The specification does not provide specific values indicating what is considered ultra-high strength, and high yield stress and hardness. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldstaetten (DE 747330 C, provided with translation).
Regarding claim 1, Waldstaette teaches (Fig. 1-2): An energy dissipating device (Fig. 1-2) suitable to be used as part of a connection device that connects a first car of a multi-car vehicle with a second car of the multi-car vehicle (para. 0001), comprising: - a plug (annotated Fig. 1 below) that has a longitudinal axis (axis of buffer rod b); and - a mandrel (annotated Fig. 1 below) having an opening (inner diameter of m, Fig. 1-2), whereby the plug is arranged to be moved at least partially through the opening (Fig. 1-2), if a force of a predetermined magnitude pointing in the direction of or parallel to the direction of the longitudinal axis is applied to the plug (force applied under impact), and whereby at least a part of the plug is deformed when the plug is at least partially moved through the opening (reference i moves through the opening of m; Fig. 1-2), wherein an outer element of the plug is a hull (i), and wherein a rod (a) of the plug is arranged at least partially inside the hull (i)(Fig. 1-2), whereby the hull (annotated Fig. 1 below) at the hull’s widest part has a diameter (diameter of hull i) greater than the smallest diameter of the opening of the mandrel (opening of m), wherein the hull (i) is deformed when the plug is at least partially moved through the opening (Fig. 1-2) beyond the point when at least a part of the hull (i) comes into contact with a surface of the mandrel surrounding the opening (Fig. 1-2). 

Regarding claim 2, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is attached to or held against a protrusion (annotated Fig. 1 below) on the rod (a) and/or attached to or held against a protrusion on a nut (f) attached to the rod (a) (Fig. 1-2). 
Regarding claim 3, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is configured to be put over the rod (a) and/or mounted and/or unmounted subsequently to the rod (Fig. 1-2). 
Regarding claim 4, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is an independent element (Fig. 1-2), independent from the technical functionality of the rod (a) for adding energy dissipating functionality (Fig. 1-2). 
The hull (i) is a separate, independent element from the rod (a). The hull (i) is crushed to provide additional energy dissipation independent from the energy dissipation provided by the rod (a). 
Regarding claim 5, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the mandrel (annotated Fig. 1 below) has an inclined surface (p) facing the hull (i), wherein said inclined surface (p) inclines towards the longitudinal axis (axis of buffer rod b).
Regarding claim 6, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) has an inclined surface (k) facing the mandrel (annotated Fig. 1 below), and wherein said inclined surface (k) inclines away from the longitudinal axis (axis of buffer rod b). 
Regarding claim 7, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): at least a portion of the hull's (i) diameter is reduced by the deformation during energy dissipation (Fig. 1-2).  
Regarding claim 8, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the rod (a) comprises a damping element (e).
Regarding claim 10, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is a deformation tube (Fig. 1-2). 
Regarding claim 13, Waldstaette teaches (Fig. 1-2): A connection device (Fig. 1-2) suitable to connect a first car of a multi-car vehicle with a second car of the multi-car vehicle, comprising an energy dissipating device (Fig. 1-2) having a plug (annotated Fig. 1 below) having a longitudinal axis (axis of rod b); and a mandrel (annotated Fig. 1 below) having an opening (inner diameter of m), the plug (annotated Fig. 1 below) arranged to be moved at least partially through the opening in response to a force of a predetermined magnitude pointing in the direction of, or parallel to, the direction of the longitudinal axis being applied to the plug (Fig. 1-2), wherein at least a part of the plug is deformed when the plug is at least partially moved through the opening (reference i moves through the opening of m; Fig. 1-2), and wherein an outer element of the plug defines a hull (i) having a rod (a) arranged at least partially inside the hull, wherein the hull (i)  at the hull’s widest part has a diameter greater than the smallest diameter of the opening of the mandrel (annotated Fig. 1 below), wherein the hull (i) is deformed when the plug (annotated Fig. 1 below) is at least partially moved through the opening beyond the point when at least a part of the hull (i) comes into contact with a surface of the mandrel surrounding the opening (annotated Fig. 1 below). 
It is noted that although it’s not explicitly stated that Waldstaette’s device is used for connecting a first car to a second car, the device is suitable to be connected at its ends to absorb collision energy between two rail cars. 

Regarding claim 14, Waldstaette teaches (Fig. 1-2): A method for dissipating energy in a connection device, the method comprising: providing an energy dissipating device (Fig. 1-2) including a plug (annotated Fig. 1 below) and a mandrel (annotated Fig. 1 below), wherein the plug has a longitudinal axis (axis of rod b), and wherein the mandrel has an opening therein (inner diameter of m), an outer element of the plug defining a hull (i) having a rod (a) arranged at least partially inside the hull (Fig. 1-2), the hull (i) configured such that at the hull’s widest part, the hull has a diameter greater than the smallest diameter of the opening of the mandrel (annotated Fig. 1 below); and arranging the plug (annotated Fig. 1 below) in front of the mandrel (annotated Fig. 1 below) so as to allow the plug with the plug’s hull (i) to be moved at least partially through the opening (Fig. 1-2), in response to applying to the plug a force pointing in the direction of the longitudinal axis (axis of rod b), wherein at least a part of the plug (annotated Fig. 1 below) is deformed when the plug is at least partially moved through the opening (Fig. 1-2), whereby energy is dissipated by deformation of the hull (i) beyond the point when at least a part of the hull (i) comes into contact with a surface (m, p) of the mandrel surrounding the opening (Fig. 1-2). 

    PNG
    media_image1.png
    403
    671
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Waldstaetten (DE 747330 C, provided with translation), in view of Hogbring (US 7,537,127 B2).
Regarding claim 9, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the rod (a) comprises a mechanical connecting element (annotated Fig. 1 below), but does not explicitly teach that it’s being used to connect to another car. 
However, Hogbring teaches (Fig. 1-4): a rod (8) comprising a mechanical connecting element (coupling 9) for connecting to another car (col. 1, lines 28-37). 

Regarding claim 12, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette does not explicitly teach that the mandrel is made of an ultra-high strength steel with high yield stress and hardness.
However, Hogbring teaches (Fig. 3-4): a mandrel (16) equipped with a cone (19) for deforming a hull (17), wherein the cone (19) is advantageously manufactured from hardened steel (col. 3, lines 60-62). 
As best understood, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Waldstaette to make the mandrel with a higher strength steel than the hull, as taught by Hogbring, in order to enable welding of the components and provide adequate strength to absorb impact forces and deform the steel hull. 
With regards to the limitation the steel is an ultra-high strength steel with high yield stress and hardness, it is noted that all steel can be considered to have an ultra-high strength with high yield stress and hardness. The specification does not provide specific values indicating what is considered ultra-high strength, and high yield stress and hardness. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waldstaetten (DE 747330 C, provided with translation), in view of Anderson (US 3,741,406 A).
 Regarding claim 11, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette does not explicitly teach that the hull (i) is made of a medium/high strength steel with good elongation properties. 

As best understood, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Waldstaette to make the hull with medium/high strength steel with good elongation properties, as taught by Anderson, in order to enable welding of the components and provide adequate strength to absorb impact forces. 
With regards to the limitation the steel is a medium/high strength steel with good elongation properties, it is noted that all steel can be considered to have medium/high strength with good elongation properties. The specification does not provide specific values indicating what is considered medium/high strength and good elongation properties. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20070034468-A1: Teaches an energy dissipation device with a first force-transferring element, a second force-transferring element, and a first and second energy dissipation element which are disposed in the energy dissipation device such that the force flow taking place during the transfer of the tractive and impact forces in the longitudinal direction of the energy dissipation device runs parallel through the two energy dissipation elements. 
US-20090008963-A1: Teaches an energy dissipation device for multi-unit vehicles having a bearing block (2, 3) comprising an interface (4), by means of which impact forces can be conducted to the bearing block (2, 3), and a deformation tube (5), wherein the bearing block (2, 
US-20150014267-A1: Teaches an energy absorption/coupling system for a railcar including a draft assembly provided toward opposed ends of a centersill on the railcar. 
US-20170197641-A1: Teaches an energy dissipating device includes a guide defining a guide surface having a curved cross-section; a deformer is slideably supported by the guide surface of the guide in a compression stroke direction of the device; a stopper is fixedly attached to the device and arranged at a distance from the deformer in the compression stroke direction; an energy dissipating member is arranged between the stopper and the deformer in the compression stroke direction, and includes a first end configured to engage with the stopper and a second end configured to engage with the deformer in response to a force thereon in the compression stroke direction.
US-10308262-B2: Teaches an assembly with a bearing bracket and a coupler or connection rod. The bearing bracket has an adapter to which the rod can be connected to adjacent vehicles; damping element in the rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617